ORDER
The Disciplinary Review Board having filed with the Court a decision concluding that MADELINE SCHWARTZ, of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1988, should be reprimanded for practicing law in New Jersey without a bona fide office and while ineligible to practice for failure to pay the annual assessment to the Lawyers’ Fund for Client Protection, in violation of RPC 5.5(a), and for misrepresenting to a. bankruptcy court that she was in good standing as an attorney, in violation of RPC 8.4(c);
And respondent having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that MADELINE SCHWARTZ is suspended from the practice of law for a period of three months, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for administrative costs incurred in the prosecution of this matter.